Citation Nr: 1523978	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability to include anxiety disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although the Veteran filed a claim for anxiety disorder and major depressive disorder, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that it has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to service connection for an acquired psychiatric disability to include anxiety disorder and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was last denied by the Board in May 2009.  The evidence added to the record with regard to hearing loss since the May 2009 decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  Service connection for tinnitus was last denied by the Board in May 2009.  The evidence added to the record with regard to tinnitus since the May 2009 decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2009 Board decision denying service connection for a bilateral hearing disability loss is final.  New and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2014).

2.  The May 2009 Board decision denying service connection for tinnitus is final.  New and material evidence to reopen the claim for service connection for tinnitus has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§  3.156 (a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  In a June 2004 rating decision, service connection for a bilateral hearing loss disability and tinnitus was denied.  The Veteran perfected an appeal that decision.  In May 2009, the Board denied service connection for a bilateral hearing loss disability and tinnitus.  It was found that the Veteran did not have a current hearing loss disability according to VA standards and that the evidence was against a finding that his current tinnitus was causually related to service.   

At the time of the last final denial, the record contained service treatment records and the Veteran's claim for compensation.  The record also contained statements from the Veteran claiming that he was exposed to noise from explosions during service causing audio trauma.  The May 2004 VA examiner opined that the Veteran's tinnitus was not as likely as not connected to service as he reported it began six to seven years ago, many years after separation from service.  The October 2008 VA examination was also record and showed essentially normal hearing for the ears.  The VA examiner opined that due to the Veteran's conflicting statements the opinion remains that it is not as likely as not that his tinnitus is related to service.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claims for service connection for bilateral hearing loss and tinnitus has not been received.  The Veteran's claims for service connection were denied because it was found that he did not have a current hearing loss disability according to VA standards and the evidence was against a finding that his tinnitus was casually related to service.  Although the Veteran has re-submitted evidence discussing his exposure to noise in service, a decreased in hearing and a worsening of his tinnitus, these facts had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has a bilateral hearing loss disability in accordance with VA regulations nor has he presented evidence showing that his tinnitus is related to service.  Rather, the December 2013 VA examination disclosed left and right ear speech recognition score using the Maryland CNC Test were 94 percent, auditory thresholds were 30 decibels or less, and there was no showing that at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on these matters.  Thus, the Board concludes that new and material evidence has not been received to reopen the claims for service connection for a bilateral hearing loss disability and/or tinnitus.   

Stated differently, service connection for a bilateral hearing loss disability and tinnitus were denied in the past because the evidence failed to show a current hearing loss disability according to VA standards and a nexus between the Veteran's tinnitus and service.  No material facts have changed.


ORDER

New and material evidence has not been received, the claim for entitlement to service connection for a bilateral hearing loss disability is not reopened.

New and material evidence has not been received, the claim for entitlement to service connection for tinnitus is not reopened.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disability to include anxiety disorder and major depressive disorder.  He claims he has depression and anxiety from the stress he experienced in service  The Veteran has not been afforded a VA examination in relation to his claim.  In light of the lay and medical evidence of record, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claim.  On remand, ongoing VA and private medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the claim for service connection for an acquired psychiatric disability to include anxiety disorder and major depressive disorder.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claim.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  The claims folder must be available to the examiner.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3. The AOJ must ensure that the medical examination reports and opinion report comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4. Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


